                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

DANZEL STEARNS                                                                     PLAINTIFF

VS.                          3:16CV00339-BRW-JJV (lead case)

INMATE SERVIES CORPORATION;
and DOES 1 to 100                                                              DEFENDANTS


MICHAEL PETERS                                                                     PLAINTIFF

vs.                        3:18CV00015-BRW (consolidated case)

INMATE SERVICES CORPORATION                                                      DEFENDANT


NATIONAL CONTINENTAL INSURANCE COMPANY                          INTERVENING PLAINTIFF

vs.

DANZEL STEARNS;
INMATE SERVICES CORPORATION;
DOES 1 to 100;
SCOTTSDALE INSURANCE COMPANY                                INTERVENING DEFENDANTS

                                           ORDER

       I have reviewed the Proposed Findings and Recommended Disposition (Doc. No. 85)

submitted by United States Magistrate Judge Joe J. Volpe and Plaintiff=s objections. After

carefully considering the objections and making a de novo review of the record, I approve and

adopt the Proposed Findings and Recommended Disposition in all respects.

       Accordingly, Defendants’ Motion for Summary Judgment (Doc. No. 70) is GRANTED

IN PART and DENIED IN PART as set out below:

       1. Plaintiff’s § 1983 claims against Defendants ISC and Does are DISMISSED with

prejudice; and

       2. All remaining state law claims brought by Plaintiff and the Intervenors are

DISMISSED without prejudice.
       3. Plaintiff’s Motion for Class Certification (Doc. No. 50) is DENIED as MOOT..

       This case is CLOSED.

       Consolidation of this case with Peters v. Inmate Services Corp., 3:18CV00015 BRW is

TERMINATED and the two cases are SEVERED. The pending motion for Class Certification

(Doc. No. 80) and the Motion for Extension of Time (Doc. No. 89) should now be pending in the

other case -- 3:18CV00015 BRW.

       IT IS SO ORDERED this 28th day of November, 2018.



                                           /s/ Billy Roy Wilson ______________
                                           UNITED STATES DISTRICT JUDGE
